DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,452,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Response to Applicant’s Amendment filed 08/27/2021.
Claims Rejections 35USC101 are withdrawn based on Applicant’s Amendment filed 08/27/2021.

Allowable Subject Matter
Claims 1-4, 6-8, 10-11, 14-18 and 20-25 are allowed that are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: The closest prior arts Humphrey et al (Pub. No. US2014/0372412), Styles et al (Pub. No. US2005/0015369), and/or Moxley et al (Pub. No. US2014/0188927), or the cited pertinent references at least to these examples of Liu et al. (US2016/0092506) and/or Lee-Goldman et al. (Pub. No. US2016/0042069) are also generally directed to various .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163